     Case 2:20-cv-14369-DMM Document 6 Entered on FLSD Docket 10/20/2020 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

      SANDIPKUMAR PATEL and SONAL PATEL                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
     WILLIAM SNYDER, as SHERIFF OF MARTIN                             )
               COUNTY, FLORIDA,                                       )
     MICHAEL FENTON, individually, and, DAVID                         )
               HAYSLIP, individually                                  )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Florida Department of Financial Services for:
                                           WILLIAM SNYDER
                                           as SHERIFF of MARTIN COUNTY,
                                           Division of Risk Management
                                           200 East Gaines Street
                                           Tallahassee, FL 32399-0336
                                           Pursuant to section 768.28, Florida Statutes

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID GOLDEN, ESQ.
                                           LAW OFFICES OF DAVID GOLDEN, P.A.
                                           903 SE Central Parkway
                                           Stuart, FL 34994




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:         Oct 20, 2020
                                                                                                 s/ C.Quinones
                                                                                           Signature of Clerk or Deputy Clerk
     Case 2:20-cv-14369-DMM Document 6 Entered on FLSD Docket 10/20/2020 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

      SANDIPKUMAR PATEL and SONAL PATEL                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
     WILLIAM SNYDER, as SHERIFF OF MARTIN                           )
               COUNTY, FLORIDA,                                     )
     MICHAEL FENTON, individually, and, DAVID                       )
               HAYSLIP, individually                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DEPUTY MICHAEL FELTON
                                           800 SE Monterey Road
                                           Stuart, FL 34994




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID GOLDEN, ESQ.
                                           LAW OFFICES OF DAVID GOLDEN, P.A.
                                           903 SE Central Parkway
                                           Stuart, FL 34994




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


              Oct 20, 2020                                                                            s/ C.Quinones
Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 2:20-cv-14369-DMM Document 6 Entered on FLSD Docket 10/20/2020 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

      SANDIPKUMAR PATEL and SONAL PATEL                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
     WILLIAM SNYDER, as SHERIFF OF MARTIN                           )
               COUNTY, FLORIDA,                                     )
     MICHAEL FENTON, individually, and, DAVID                       )
               HAYSLIP, individually                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DEPUTYDAVID HAYSLIP
                                           800 SE Monterey Road
                                           Stuart, FL 34994




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID GOLDEN, ESQ.
                                           LAW OFFICES OF DAVID GOLDEN, P.A.
                                           903 SE Central Parkway
                                           Stuart, FL 34994




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:         Oct 20, 2020                                                                       s/ C.Quinones
                                                                                         Signature of Clerk or Deputy Clerk
     Case 2:20-cv-14369-DMM Document 6 Entered on FLSD Docket 10/20/2020 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                     Southern District
                                                  __________  District of
                                                                       of Florida
                                                                          __________

      SANDIPKUMAR PATEL and SONAL PATEL                           )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
     WILLIAM SNYDER, as SHERIFF OF MARTIN                         )
               COUNTY, FLORIDA,                                   )
     MICHAEL FENTON, individually, and, DAVID                     )
               HAYSLIP, individually                              )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WILLIAM SNYDER
                                           SHERIFF OF MARTIN COUNTY
                                           800 SE Monterey Road
                                           Stuart, FL 34994




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID GOLDEN, ESQ.
                                           LAW OFFICES OF DAVID GOLDEN, P.A.
                                           903 SE Central Parkway
                                           Stuart, FL 34994




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:         Oct 20, 2020                                                                   s/ C.Quinones
                                                                                       Signature of Clerk or Deputy Clerk
